Citation Nr: 1307421	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  11-10 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for sleep apnea, including as secondary to service-connected paroxysmal atrial fibrillation.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran; Veteran's wife


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1980 and from January 1982 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran appeared before the undersigned Veterans Law Judge at a Travel Board hearing in April 2012.  The record contains a transcript of that hearing.
 
A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

Obstructive sleep apnea was first manifest during active duty.


CONCLUSION OF LAW

Obstructive sleep apnea was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  The Board has considered this legislation, but finds that, given the favorable action taken below; no discussion of the VCAA at this point is required.

Merits of the Claim

The Veteran seeks service connection for obstructive sleep apnea (OSA), including as secondary to his service-connected paroxysmal atrial fibrillation.  As the Veteran has presented medical evidence of a diagnosis of sleep apnea and lay evidence sufficient to establish the onset of his sleep apnea during active duty, the Veteran's claim of service connection is granted. 

Service connection may be granted for disability or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012). Service connection may also be granted for any disease shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d) (2012); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).



In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
 
The service treatment records do not show any complaints or treatment for sleep apnea.  The records show multiple complaints of and treatment for paroxysmal atrial fibrillation.  He reported fatigue in August 1992, in association with complaints of heart palpitations.  His July 1999 discharge examination report shows atrial fibrillations. 

An October 2009 sleep study shows a diagnosis of severe obstructive as well as central sleep apnea.  

The Veteran submitted his claim in March 2010, in which he contended that his sleep apnea is secondary to his service-connected atrial fibrillations.  

In support of his claim, the Veteran submitted a January 2010 opinion from his physician, R.D., D.O., in which Dr. D. stated that obstructive sleep apnea and atrial fibrillation are absolutely related.  Specifically, he opined "obstructive sleep apnea leads to many dysrhythmias. Amongst the most common is atrial fibrillation." The Veteran also submitted multiple medical articles supporting a correlation between sleep apnea and atrial fibrillation. 

In an April 2010 statement, the Veteran stated that although he did not know anything about sleep apnea during service, he now recognizes that he had symptoms of fatigue, lack of energy, loss of memory, and depression, that were attributed to his heart disorder and that his heart disorder was likely caused by sleep apnea. 

A VA examination was conducted in April 2011.  The examiner opined that the Veteran's obstructive sleep apnea was not due to or a result of his paroxysmal atrial fibrillation.  The examiner noted that a review of the medical literature shows that although there is a higher prevalence of OSA in people with atrial fibrillation, actual causation between the two disorders is unknown.  

The examiner also noted that although the Veteran contends that his OSA began in service because of his fatigue and his recollection of snoring, there were no records of symptoms or treatment and no sleep study performed in service.  The examiner opined that because the differential diagnosis for fatigue is numerous, the symptoms of fatigue with a history of snoring are insufficient for a diagnosis of OSA.   

The Veteran submitted a lay statement from his wife in April 2011.  She stated that while on active duty, the Veteran would snore loudly.  She also stated that she often got scared at night when he would stop breathing.  

The Veteran and his wife appeared before the undersigned Veterans Law Judge at a Board hearing in April 2012.  The Veteran testified that multiple people, including his wife, complained to him about his snoring during service.  The Veteran's wife testified that the Veteran regularly snored during service and that he often stopped breathing and she would wake him up to make sure he was okay.  She stated that his snoring was very loud and the Veteran was very tired during the day.  

At the outset, the Board acknowledges that the Veteran and his wife are competent to report their observations, to include snoring, fatigue, and trouble breathing while sleeping. Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 

Also, the Board finds credible the Veteran's written and oral assertions that he first began experiencing daytime sleepiness, snoring, and other symptoms of obstructive sleep apnea during service. These assertions are within the Veteran's competency as a layperson and they are corroborated by his wife who is also competent to provide evidence of the symptoms she observed during her relationship with the Veteran. See Jandreau, supra; Buchanan, supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

Therefore, the Board finds the Veteran's assertions regarding his sleep-related symptomatology to both competent and credible, as they are consistent with and supported by his prior statements made contemporaneous to his service. 

Although the Veteran contends that his sleep apnea and service-connected atrial fibrillations are related, as the Board presently finds that his sleep apnea began in service, a finding of secondary service connection is unnecessary.  

For these reasons, the Board finds that the weight of the evidence supports the conclusion that the Veteran's obstructive sleep apnea was incurred during service and that service connection must be granted. 

ORDER

Entitlement to service connection for obstructive sleep apnea is granted.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


